Citation Nr: 1518013	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  14-25 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected VA death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. M.R.D.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served in the Regular Philippine Army from December 1941 to September 1942, as a recognized guerilla and Combination Service from February 1945 to February 1946, and in the Special Philippine Scouts from March 1946 to March 1949.  He died in May 2005.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

In February 2015, the appellant presented sworn testimony during a personal hearing in Manila, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the VA claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In August 2005, the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

2.  The evidence received since the August 2005 RO denial is cumulative of the evidence at the time of the prior final denial of service connection for the cause of the Veteran's death, and does not raise a reasonable possibility of substantiating the claim.

3.  The service department determined that the decedent served as a member of the Regular Philippine Army from December 1941 to September 1942, as a recognized guerilla and combination service from February 1945 to February 1946, and in the Special Philippine Scouts from March 1946 to March 1949; such service is not qualifying service for nonservice-connected death pension benefits.


CONCLUSIONS OF LAW

1.  An August 2005 RO decision denying a claim of entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2014).

2.  Since the August 2005 RO decision, new and material evidence has not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for entitlement to non-service-connected death pension benefits are not met. 38 U.S.C.A. §§ 1541, 1543 (West 2014); 38 C.F.R. §§ 3.23, 3.158, 3.271, 3.272 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the nonservice-connected death pension benefits, the law is dispositive, and basic legal entitlement to VA death benefits, is precluded based upon the decedent's lack of qualified service.  Consequently the VCAA notice provisions are not applicable.

With respect to the pending new and material evidence claim, a notice letter in January 2013 complied with VA's duty to notify the Veteran.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, in the January 2013 letter, the RO informed the Veteran of its duty to assist him in substantiating his claim to reopen under the VCAA, and the effect of this duty upon this issue.  This letter informed him of what constituted new and material evidence to reopen the previously denied, unappealed claim.  He was informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  This correspondence also met the specificity required by Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the reasons for the previous denial and the evidence needed to reopen the claim.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as VA and private treatment records, have been obtained and associated with the claims file.

With respect to the issue of entitlement to service connection for the cause of the Veteran's death, the Board acknowledges that no VA medical opinion was obtained but finds that none was necessary.  Since the claim has not been reopened, the duty to provide an examination is not invoked.  See 38 C.F.R. § 3.159.  There is otherwise no indication of relevant, outstanding records which would support the appellant's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issues on appeal.

II.  Claim to reopen

In the current appeal, the appellant contends that the Veteran died as a result of injuries sustained while he was a prisoner of war (POW) during World War II.  In this regard, a review of the claims file shows that the appellant's claim of entitlement to service connection for the cause of the Veteran's death was previously denied by an August 2005 RO decision.  The appellant did not appeal and no new and material evidence was received in the first post-service year.  Accordingly, the RO decision is therefore final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a) (2014).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The Veteran was a prisoner of war (POW) for more than thirty days.  Certain listed diseases are presumed to have been incurred in service if they manifest to a compensable degree at any time after the service of a veteran who was a POW.  38 C.F.R. §§ 3.307(a)(5), 3.309(c).  Those diseases are psychosis; any of the anxiety states; dysthymic disorder (or depressive neurosis); organic residuals of frostbite; post- traumatic osteoarthritis; atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia); stroke and its complications; avitaminosis; beriberi (including beriberi heart disease); chronic dysentery; helminthiasis; malnutrition (including optic atrophy associated with malnutrition); pellagra; any other nutritional deficiency; irritable bowel syndrome; peptic ulcer disease; peripheral neuropathy except where directly related to infectious causes; and cirrhosis of the liver.  38 U.S.C.A. §§ 1101, 1110, 1112(b), 1113 (West 2014); 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c) (2014).

As noted above, the appellant's claim of service connection for the cause of the Veteran's death was previously considered and denied in an August 2005 rating decision.  The evidence associated with the Veteran's claims file at the time of the last final denial included the Veterans STRs, VA evaluation and treatment records, and statements of the Veteran and the appellant.  Also of record at that time was the Veteran's certificate of death, which showed that he died of cardio respiratory arrest due to respiratory failure due to cancer of the right lung.

The Veteran's available service records show that he served in the Regular Philippine Army from December 1941 to September 1942, as a recognized guerilla and in combination service from February 1945 to February 1946, and in the Special Philippine Scouts from March 1946 to March 1949.  It is undisputed that the Veteran was a POW from April 1942 to September 1942.  He was service connected for anxiety disorder and irritable bowel syndrome, due to his time as a POW, in a November 1998 rating decision.

In the August 2005 rating decision, the RO denied the Veteran's claim because there is "no evidence that [the] fatal condition was incurred in service;" the RO also noted that the presumptive provisions of 38 C.F.R. § 3.309(c) are not applicable to the cause of death claim because lung cancer is not a presumptive disease based upon POW status.  The Veteran did not appeal the denial and it became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2014).  The Board's inquiry will therefore be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.

After a review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence to reopen the claim of entitlement to service connection for the cause of the Veteran's death has not been received.

Since the August 2005 rating decision, medical evidence has been added to the record indicating that the Veteran was diagnosed with a malignant mass in his right lung in May 2005.  At that time, it was noted that he had experienced shortness of breath for a year prior to the diagnosis.  It was further reported that the Veteran previously smoked for forty years and quit when he was 65 years of age.  The Board recognizes that this evidence is new, in that it was not of record at the time of the last final denial; however, this evidence is not material because it is undisputed that the Veteran was diagnosed with lung cancer prior to his death.

Similarly, the appellant's repeated assertions, including her February 2015 Board hearing testimony, concerning the etiology of the Veteran's death, although new, are essentially cumulative of evidence already of record.  To this end, while the Board acknowledges that the appellant is presumed credible for the purpose of determining whether new and material evidence has been submitted, the record does not indicate that she is competent to opine on complex medical questions such as the etiology of the Veteran's death.

The Board has considered the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  However, as indicated above, in the current appeal the appellant has not provided evidence in support of nexus that was not previously considered in prior decision.  Accordingly, her contentions made during the current appeal are not deemed to be both new and material.  Shade, supra.

The appellant has been afforded ample opportunity to submit new and material evidence.  38 U.S.C.A. § 5107(a).  As the additionally received evidence does not tend to establish any point not previously demonstrated, it is cumulative.  See 38 C.F.R. § 3.156 (2014).  The Board must therefore conclude that new and material evidence has not been received and that the appellant's claim for service connection for the cause of the Veteran's death is not reopened.


III.  VA death pension benefits

VA law provides that nonservice-connected death pension benefits shall be paid to the surviving spouse of a veteran of a period of war who meets established service requirements.  38 U.S.C.A. § 1541.  To establish basic eligibility for VA nonservice-connected death pension benefits, in part, the claimant must be a veteran who had active military, naval, or air service.  38 U.S.C.A. §§ 101(2), (24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  In turn, "active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. §§ 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components. 38 C.F.R. § 3.1.

Generally, persons with service in the United States Army Forces in the Far East (USAFFE), including service with the Recognized Guerrillas, the Commonwealth Army of the Philippines (Regular Philippine Army), or service with the "New" or "Special" Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice-connected disability pension benefits.  38 U.S.C.A. § 107 (West 2014); 38 C.F.R. § 3.40(b), (c), (d) (2014).

"Other Philippine Scouts," which includes all those who served during the period from October 6, 1945 to June 30, 1947, (New or Special Philippine Scouts), are eligible for compensation and DIC benefits, but are not eligible for nonservice-connected pension benefits.  38 U.S.C.A. § 107(b) (West 2014); 38 C.F.R. § 3.40(b) (2014); Manlincon v. West, 12 Vet. App. 238 (1999) (widow of Veteran of New Philippine Scouts not entitled to nonservice-connected death pension because veteran's service is not considered qualifying active service for VA pension benefits).

By contrast, to establish entitlement to nonservice-connected pension benefits, the evidence must show that the Veteran had service in a regular component of the United States Armed Forces, also referred to as the "Old Philippine Scouts" or the "Regular Philippine Scouts."  38 C.F.R. § 3.40(a) (2014) ("Regular Philippine Scouts" are eligible for pension, compensation, dependency and indemnity compensation, and burial benefits).

As noted above, the service department has certified that the Veteran's military service consisted of service in the Regular Philippine Army from December 1941 to September 1942, and as a recognized guerilla and combination service from February 1945 to February 1946.  The record also contains a WD AGO Form 53, which indicates that the Veteran served in the Special Philippine Scouts from March 1946 to March 1949.  (The Board notes that, as these determinations were made by the service department, the Court's recent holding in Tagupa v. McDonald, 27 Vet. App. 95 (2014), is not applicable.)  It is neither shown, nor alleged, that the Veteran had any additional active service.  Therefore, the Board finds that the appellant does not meet the basic eligibility requirements for nonservice-connected death pension benefits because the decedent did not have qualifying service.  38 U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. § 3.3.  Under governing law and regulations, the decedent's service is not qualifying service for nonservice-connected death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  The Board is legally precluded from finding otherwise.  38 C.F.R. § 20.101.  The decedent's service qualified him to (potentially) receive compensation, dependency and indemnity compensation, and burial allowance, but did not qualify him or his surviving spouse to receive VA pension benefits.

To the extent that the appellant's claim may be read as a request for re-certification of service, the Board notes that she has provided no evidence that would warrant such request.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  While she provided additional argument and evidence related to her claim for service connection for the decedent's cause of death, the appellant did not provide any evidence or argument that he had additional military service not already of record.  Thus, remand for re-certification of service is not warranted with respect to the claim for nonservice-connected pension benefits.

In sum, where the service department records fail to show threshold eligibility, the claim on appeal lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Since the Veteran's service does not meet the criteria described, the appellant does not meet the basic eligibility requirements for nonservice-connected VA death pension benefits.  The claim must therefore be denied based upon a lack of entitlement under the law.


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to service connection for nonservice-connected VA death pension benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


